66 F.3d 337
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Frank STEFFENSEN, Defendant-Appellant.
No. 94-30308.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 7, 1995.*Decided Sept. 12, 1995.

Before:  HALL, WIGGINS, and KLEINFELD, Circuit Judges.
MEMORANDUM**
Frank Steffensen appeals his jury conviction for possession with intent to distribute cocaine, in violation of 21 U.S.C. Sec. 841(a)(1).  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and hereby affirm.
Steffensen claims that the district court violated his Sixth Amendment right to counsel, by finding that he had waived his right to be represented at trial and essentially forcing him to proceed pro se.  Based upon our review of the record, however, we find that Steffensen made an unequivocal, timely, knowing and intelligent waiver of his right to counsel.  See, e.g., Faretta v. California, 422 U.S. 806 (1975);  Adams v. Carroll, 875 F.2d 1441, 1444 (9th Cir.1989).  Further, because Steffensen validly asserted his right to proceed pro se, the district court's decision not to appoint counsel under the Criminal Justice Act, 18 U.S.C. Sec. 3006A, was not in error.  Similarly, the district court's denial of Steffensen's new trial motion was not an abuse of discretion.


1
Finally, we affirm the district court's denial of Steffensen's motion to reconsider the forfeiture of the suppression motion.  Such a matter is within the sound discretion of the trial court, and we find no abuse of discretion based upon the record before us.  See United States v. Kessee, 992 F.2d 1001 (9th Cir.1993).


2
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument pursuant to Fed.R.App.P. 34(a) and 9th Cir.R. 34.4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3